Citation Nr: 0715488	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-17 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for anxiety reaction.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for myotonia 
congenita.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from January 1945 to November 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Milwaukee, 
Wisconsin Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  In a July 1992 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for anxiety reaction.  A notice 
of disagreement was not received within the subsequent one-
year period.

2.  Evidence submitted since the RO's July 1992 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.

3.  In a March 2002 decision, the RO determined that new and 
material evidence had not been received to reopen the claim 
of service connection for myotonia congenita; a notice of 
disagreement was not received within the subsequent one-year 
period.

4.  Evidence submitted since the RO's March 2002 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's July 1992 rating decision which determined that 
new and material evidence had not been received to reopen the 
claim of service connection for anxiety reaction is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has not been received since the 
RO's July 1992 rating decision which determined that new and 
material evidence had not been received to reopen the claim 
of service connection for anxiety reaction; thus, the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2005), 38 C.F.R. § 3.156 (2006).

3.  The RO's March 2002 decision which determined that new 
and material evidence had not been received to reopen the 
claim of service connection for myotonia congenita is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005).

4.  New and material evidence has not been received since the 
RO's March 2002 rating decision; thus, the claim of service 
connection for myotonia congenita is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005), 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
per the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in January 2002, May 2003, July 2003, and August 
2003 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Thereafter, the 
veteran was provided additional notification in January and 
March 2006.  The claimant was aware that it was ultimately 
the claimant's responsibility to give VA any evidence 
pertaining to the claim.  The VCAA letters the claimant to 
provide any relevant evidence in the claimant's possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The notification letters satisfied Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

The Board also observes that the veteran's attorney has 
requested that VA afford the veteran an examination in this 
case.  However, the Board notes that pertinent regulatory 
provisions do not require VA to afford a veteran such 
assistance where new and material evidence has not been 
presented or secured, as in the instant case.  Essentially, 
the duty to assist by scheduling an examination or arranging 
for a medical opinion does not attach unless the claim is 
reopened.  See 38 C.F.R. § 3.159 (c)(4) (2006).

The Board recognizes that additional evidence was submitted 
to the Board without initial review by the RO.  However, the 
representative has waived jurisdiction over this evidence by 
the RO in September 2006 and in May 2007.  Thus, there is no 
prejudice to the veteran in the Board conducting an initial 
review of this evidence.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Service Connection Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
38 C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions,"  Id. at (b)(1).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  Although VA's General Counsel has determined 
that the definition of "aggravation" used in 38 U.S.C.A. § 
1153 and 38 C.F.R. § 3.306 does not apply in determining 
whether the presumption of soundness has been rebutted, the 
statute and regulation do not otherwise provide any 
definition of "aggravation" to be applied in making that 
determination.  The word "aggravate" is defined as "to make 
worse."  Webster's II New College Dictionary (1999).  


New and Material Evidence

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).


Anxiety Reaction

Entitlement to service connection for anxiety reaction has 
been denied in final decisions by the RO and the Board on 
multiple occasions since June 1969.  The claim was denied on 
the basis that an anxiety disorder was not incurred or 
aggravated during service.  

The last denial of record was an RO rating decision dated in 
July 1992 which determined that new and material evidence had 
not been received to reopen the claim of service connection 
for anxiety reaction.  A notice of disagreement was not 
received within the subsequent one-year period.  Therefore, 
the RO's rating decision is final.  38 U.S.C.A. § 7105.

Since that time, additional evidence has been added to the 
claims file.  The evidence consists of the following: a May 
1992 letter of H.A.P., M.D.; a December 1992 letter of 
V.R.Z., M.D.; February 1998 medical records from University 
of Wisconsin Hospital and Clinics; December 1997 and January 
1998 letters of B.P.L., M.D.; a May 1979 letter of H.A.P., 
M.D.; a June 1992 letter of H.A.P., M.D.; a December 1991 
letter of H.A.P., M.D.;VA medical records dated from 1995 to 
2005; a January 1994 letter of H.A.P., M.D.; a June 1994 
letter of A.L.G., M.D.; May 2003 records of R.W., M.D.; an 
October 2003 letter of R.M., M.D.; medical records dated 
2004-2006 of Mercy Medical Center and J.M., M.D.; an 
October 1963 letter of H.H.R., M.D.; January 1998 and June 
2006 letters of B.P.L., M.D.; and treatise evidence 
pertaining to congenital myotonia.  

The only newly submitted evidence which pertains to the claim 
of service connection for anxiety reaction is the submission 
of VA medical records which document that the veteran has 
been treated for and diagnosed as having depression.  
However, since these records do not provide any etiological 
link between current diagnosis and service, they do not cure 
the prior evidentiary defect because they do not establish 
that the post-service diagnosis was incurred in or aggravated 
by service.  The newly submitted evidence by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.  

Thus, new and material evidence has not been received since 
the RO's final July 1992 rating decision; thus, the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Myotonia Congenita

Entitlement to service connection for myotonia congenita has 
been denied in final decisions by the RO and the Board on 
multiple occasions since July 1963.  The claim was denied on 
the basis that preexisting myotonia congenita was not 
aggravated during service.  

The last denial of record was an RO decision dated in March 
2002 which determined that new and material evidence had not 
been received to reopen the claim of service connection for 
myotonia congenita.  A notice of disagreement was not 
received within the subsequent one-year period.  Therefore, 
the RO's decision is final.  38 U.S.C.A. § 7105.

Since that time, additional evidence has been added to the 
claims file which consists of the following: VA medical 
records dated from 1995 to 2005; a January 1994 letter of 
H.A.P., M.D.; a June 1994 letter of A.L.G., M.D.; May 2003 
records of R.W., M.D.; an October 2003 letter of R.M., M.D.; 
medical records dated 2004-2006 of Mercy Medical Center and 
J.M., M.D.; an October 1963 letter of H.H.R., M.D.; January 
1998 and June 2006 letters of B.P.L., M.D.; and treatise 
evidence pertaining to congenital myotonia.  

The veteran has submitted evidence regarding the claim of 
myotonia congenita.  However, the submitted evidence is 
either duplicative, cumulative or not relevant to the matter 
under consideration.  

The VA medical records dated from 1995 to 2005 concern 
current treatment for the veteran's disabilities, but do not 
provide any competent evidence establishing that myotonia 
congenita was incurred or aggravated during service.  

The January 1994 letter of H.A.P., M.D., indicated that the 
veteran currently had myotonia congenita; it did not reflect 
any competent evidence establishing that myotonia congenita 
was incurred or aggravated during service.  

The June 1994 letter of A.L.G., M.D., discussed the veteran's 
diagnosis of myotonia congenita; it did not reflect any 
competent evidence establishing that myotonia congenita was 
incurred or aggravated during service.  

The May 2003 records of R.W., M.D., did not reveal any 
competent evidence establishing that myotonia congenita was 
incurred or aggravated during service.  Likewise, the October 
2003 letter of R.M., M.D.; did not reveal any competent 
evidence establishing that myotonia congenita was incurred or 
aggravated during service.  The medical records dated 2004-
2006 of Mercy Medical Center and J.M., M.D., reflected 
treatment for current disability only.

The October 1963 letter of H.H.R., M.D.; includes a new 
statement from H.H.R., M.D., in which he indicated that 
preexisting myotonia congenita was aggravated during service.  
However, this evidence is duplicative of other evidence of 
record from that physician as well as a May 1974 medical 
opinion record of H.A.P., M.D., in which this physician 
indicated that Dr. R. and this physician believed that the 
veteran's myotonia congenita was aggravated by service.  

The January 1998 letter of B.P.L., M.D., indicated that the 
veteran had proximal myotonic myopathy.  No opinion regarding 
the etiology was provided.  The June 2006 letter indicated 
that diagnosis of myotonia congenita was consistent with 
medical test findings and that additional testing was 
available.  No opinion regarding the etiology was provided.  

The treatise evidence pertaining to congenital myotonia was 
in regard to the definition and description of that disorder.  
It did not pertain to the veteran specifically, address his 
current disability, or provide any opinion regarding any 
relationship between his current disability and service.  

The veteran contends that myotonia congenital preexisted 
service and was aggravated therein.  He also contends that he 
was not provided appropriate quinine treatment.  The 
veteran's contentions duplicate those previously made and 
considered in prior final denials.  

Thus, the newly submitted evidence by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim because it does not include any competent evidence 
that myotonia congenita was incurred in service or was 
aggravated during service.  The duplicate and cumulative 
evidence to that effect is inherently not new and material.  

New and material evidence has not been received since the 
RO's final March 2002 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.




ORDER

The application to reopen the claim of service connection for 
anxiety reaction is denied.

The application to reopen the claim of service connection for 
myotonia congenita is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


